UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1475


In re:   JONATHAN HENSLEE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (1:13-cv-00090-RJC)


Submitted:   September 25, 2014         Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jonathan Leigh Henslee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jonathan          Leigh        Henslee          petitions          for     a    writ     of

mandamus     seeking          an    order        compelling         the     district         court    to

expedite     proceedings            in     his    pending      42     U.S.C.          § 1983    (2012)

action.      He also moves to amend his mandamus petition to compel

the district court to reconsider its order denying his motions

for default judgment.                 We grant Henslee’s motion to amend, but

we conclude that he is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary               circumstances.             Kerr       v.     United    States

Dist.     Court,        426    U.S.        394,     402      (1976);           United       States    v.

Moussaoui,        333    F.3d       509,    516-17        (4th      Cir.       2003).         Further,

mandamus     relief       is       available       only      when     the      petitioner       has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             With regard to Henslee’s request for an order from

this court directing the district court to expedite proceedings,

we find there has been no undue delay in the district court.

Turning      to    Henslee’s             request       for    an     order          compelling       the

district     court       to    reconsider          its       denial       of    his     motions      for

default judgment, Henslee has failed to demonstrate that he is

entitled     to    a     writ       of    mandamus.           Accordingly,             we    deny    the

petition for writ of mandamus and the amended petition for writ

of mandamus.            We dispense with oral argument because the facts

                                                   2
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3